UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — December 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Global financial uncertainty and the European debt crisis continue to contribute to risk aversion and volatility within markets around the world. While we have experienced some positive trends in recent months, stock markets ended 2011 essentially where they began. Until a lasting and meaningful solution is found for the European debt problem and the U.S. economy establishes a solid footing, it is our belief that this volatility and uncertainty will persist, at least over the near term. In this kind of market, Putnam’s portfolio managers and analysts are dedicated to uncovering opportunities, while seeking to guard against downside risk. During periods of market uncertainty, it is especially important to rely on the counsel and expertise of your financial advisor, who can help you maintain a long-term focus and a balanced investment approach suitable to your goals. In other developments, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/11) Investment objective Long-term growth of capital Net asset value December 31, 2011 Class IA: $15.50 Class IB: $15.39 Total return at net asset value (as of 12/31/11) Class IA shares* Class IB shares* Russell 2500 Index 1 year –5.88% –6.11% –2.51% 5 years 5.15 3.83 6.38 Annualized 1.01 0.75 1.24 Life 107.07 102.60 120.15 Annualized 8.76 8.49 9.53 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 1, 2003. Russell 2500 Index is an unmanaged index of 2,500 small and midsize companies in the Russell 3000 Index. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/11. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Putnam VT Capital Opportunities Fund 1 Report from your fund’s manager How would describe the investment environment for 2011, and how did the fund perform within that context? The markets were challenged by a number of unsettling events early in 2011, including a devastating natural disaster in Japan; unrest in the Middle East and North Africa; spiking oil prices; and the ongoing debt crisis in Europe. We were impressed with the resilience of the financial markets as stocks overall weathered the turmoil and performed relatively well. From April on, however, the markets were not as resilient. Worsening debt woes in Europe and a generally dismal outlook for global economic growth led to sharp declines across world markets. Debt issues in the United States added to the pressure as Congress wrangled over the federal debt ceiling. Ultimately, U.S. sovereign debt was downgraded by Standard & Poor’s, and stocks plunged again. In October, the equity market staged a dramatic recovery, but volatility soon returned and continued through year-end. For the 12 months ended December 31, 2011, Putnam VT Capital Opportunities Fund’s class IA shares at net asset value turned in a single-digit negative return. How did the fund’s smaller-company bias perform in this environment? Small-company stocks tend to feel the effects of volatility more acutely than their larger-cap counterparts, and they typically underperform in a weakening economy, in part because they tend to have lower revenue bases and often lack the depth of management found in larger companies. Because there often is a higher level of risk associated with stocks of smaller companies, they are generally the first to be sold in a difficult economy. At the same time, when conditions start to improve, smaller-cap stocks tend to rebound more dramatically. During the period, we remained focused on our disciplined stock selection approach and maintained our long-term perspective. What, in particular, caused the fund to underperform? The weakest-performing sector for the fund was industrials, where we had an overweight position relative to the benchmark. In this sector, we found the best long-term potential in cyclical companies — those that tend to benefit from an improving economy. While we still believe these holdings offer long-term potential, they did not reward the fund during these challenging times. Other sectors that dampened fund performance were information technology and financials. The biggest individual detractor was Longtop Financial Technologies, a China-based software company, that saw its stock price plunge amid accusations the company had falsified financial information. We sold this stock before period-end. Our position in WABCO Holdings, a provider of electronic and mechanical products for commercial truck and bus manufacturers, declined in value as economic conditions worsened in Europe and concerns mounted about a potential double-dip recession in the United States. Republic Airways Holdings, which operates a group of regional airlines, suffered amid rising jet fuel prices and difficulties assimilating a large acquisition. Which strategies and stocks were positive contributors to the fund’s performance? The best-performing sectors for the fund during 2011 were health care, energy, and telecommunication services. The biggest contributor was Watson Pharmaceuticals, a global drug developer and marketer whose sales have accelerated. Investors hailed the company’s launch of a generic version of its attention-deficit disorder drug, as well as the sales potential in a generic version of its blood-thinner drug. We sold Watson from the portfolio as it reached our price target. Other contributors included Timberland, a manufacturer and retailer of outdoor apparel and footwear, and Valeant Pharmaceuticals, a multinational specialty drug company that focuses on neurology and dermatology products, both of which we sold for a profit before period-end. How are you positioning the fund as we head into 2012? We focus on individual stock selection and do not try to predict the direction of the economy or the broader market. We continue to find the most upside potential in sectors that are more economically sensitive, as opposed to more defensive areas, where we believe valuations are stretched. At period end, the portfolio was most overweight in its exposure to the information technology sector and most underweight in its exposure to the utilities sector. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Current and future portfolio holdings are subject to risk. Your fund’s managers Portfolio Manager Joseph P. Joseph joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Joe, your fund’s portfolio managers are Randy Farina and John McLanahan. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Capital Opportunities Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2011, to December 31, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/11 for the 6 months ended 12/31/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.44 $5.62 $4.79 $6.06 Ending value (after expenses) $874.20 $872.90 $1,020.47 $1,019.21 Annualized expense ratio† 0.94% 1.19% 0.94% 1.19% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Putnam VT Capital Opportunities Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Capital Opportunities Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Capital Opportunities Fund (the “fund”) at December 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2011 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 13, 2012 4 Putnam VT Capital Opportunities F und The fund’s portfolio 12/31/11 COMMON STOCKS (98.7%)* Shares Value Aerospace and defense (1.0%) Alliant Techsystems, Inc. 999 $57,103 National Presto Industries, Inc. S 422 39,499 Teledyne Technologies, Inc. † 3,785 207,607 Air freight and logistics (0.3%) HUB Group, Inc. Class A † 2,076 67,325 Pacer International, Inc. † 5,137 27,483 Airlines (0.3%) Republic Airways Holdings, Inc. † 31,645 108,542 Auto components (1.7%) Autoliv, Inc. (Sweden) S 4,506 241,026 BorgWarner, Inc. † S 2,295 146,283 Dana Holding Corp. † 7,495 91,064 Superior Industries International, Inc. 4,415 73,024 Beverages (0.2%) Coca-Cola Bottling Co. Consolidated 1,100 64,405 Biotechnology (0.5%) Cubist Pharmaceuticals, Inc. † S 3,866 153,171 Capital markets (3.5%) Affiliated Managers Group † 790 75,801 Calamos Asset Management, Inc. Class A 2,365 29,586 E*Trade Financial Corp. † 5,030 40,039 Eaton Vance Corp. S 2,699 63,804 Federated Investors, Inc. Class B S 7,770 117,716 Jefferies Group, Inc. S 13,830 190,163 Legg Mason, Inc. S 3,705 89,105 LPL Investment Holdings, Inc. † 1,254 38,297 SEI Investments Co. 16,200 281,070 Waddell & Reed Financial, Inc. Class A 7,209 178,567 Chemicals (3.5%) American Vanguard Corp. S 4,515 60,230 Ashland, Inc. S 1,870 106,889 Cytec Industries, Inc. 1,885 84,165 Eastman Chemical Co. 2,608 101,868 FMC Corp. 1,101 94,730 Georgia Gulf Corp. † 2,805 54,669 Innophos Holdings, Inc. 3,065 148,836 International Flavors & Fragrances, Inc. 1,775 93,046 LSB Industries, Inc. † 1,055 29,572 Methanex Corp. (Canada) S 4,565 104,173 OM Group, Inc. † S 2,055 46,011 Valspar Corp. 4,685 182,574 Commercial banks (8.1%) Bancorp, Inc. (The) † 36,162 261,451 Bond Street Holdings, LLC 144A Class A † F 3,695 79,443 City Holding Co. S 2,200 74,558 City National Corp. 3,030 133,865 Commerce Bancshares, Inc. 1,737 66,214 Cullen/Frost Bankers, Inc. S 830 43,915 East West Bancorp, Inc. 20,866 412,104 First Citizens BancShares, Inc. Class A 1,372 240,086 COMMON STOCKS (98.7%)* cont. Shares Value Commercial banks cont. First Horizon National Corp. S 11,280 $90,240 IBERIABANK Corp. S 1,535 75,676 International Bancshares Corp. 6,490 118,994 NBH Holdings Corp. 144A Class A † 6,250 100,000 OmniAmerican Bancorp, Inc. † 4,925 77,323 PacWest Bancorp S 2,693 51,032 Popular, Inc. (Puerto Rico) † 18,295 25,430 PrivateBancorp, Inc. 7,030 77,189 Sandy Spring Bancorp, Inc. 2,190 38,435 Seacoast Banking Corp. of Florida † S 19,930 30,294 Signature Bank † 1,425 85,486 SVB Financial Group † S 3,826 182,462 Union First Market Bankshares Corp. 3,449 45,837 Valley National Bancorp S 11,620 143,739 Webster Financial Corp. S 5,257 107,190 Commercial services and supplies (1.7%) Brink’s Co. (The) 2,450 65,856 Deluxe Corp. S 3,513 79,956 Ennis Inc. 8,031 107,053 R. R. Donnelley & Sons Co. 15,445 222,871 Steelcase, Inc. Class A S 6,543 48,811 Communications equipment (2.1%) ADTRAN, Inc. 2,907 87,675 F5 Networks, Inc. † 2,310 245,137 Netgear, Inc. † S 4,335 145,526 Polycom, Inc. † 11,900 193,970 Computers and peripherals (0.8%) Lexmark International, Inc. Class A 4,380 144,847 QLogic Corp. † 7,425 111,375 Construction and engineering (1.0%) Chicago Bridge & Iron Co., NV (Netherlands) 5,855 221,319 Tutor Perini Corp. † 7,157 88,317 Containers and packaging (0.9%) Boise, Inc. 16,945 120,648 Sealed Air Corp. 5,445 93,708 Sonoco Products Co. S 2,470 81,411 Diversified consumer services (1.1%) Career Education Corp. † 5,477 43,652 Sotheby’s Holdings, Inc. Class A 7,615 217,256 Weight Watchers International, Inc. 1,860 102,319 Diversified financial services (0.2%) MSCI, Inc. Class A † 1,975 65,037 Electric utilities (1.1%) FirstEnergy Corp. 2,726 120,762 Pepco Holdings, Inc. S 5,445 110,534 PNM Resources, Inc. 6,605 120,409 Electrical equipment (2.1%) AMETEK, Inc. 4,944 208,142 Hubbell, Inc. Class B 3,716 248,452 Regal-Beloit Corp. 1,335 68,045 Roper Industries, Inc. 1,666 144,725 Putnam VT Capital Opportunities Fund 5 COMMON STOCKS (98.7%)* cont. Shares Value Electronic equipment, instruments, and components (0.5%) Dolby Laboratories, Inc. Class A † 2,920 $89,089 Multi-Fineline Electronix, Inc. † 2,789 57,314 Energy equipment and services (3.8%) Atwood Oceanics, Inc. † 3,140 124,941 Basic Energy Services, Inc. † S 6,080 119,776 Helix Energy Solutions Group, Inc. † S 7,630 120,554 Key Energy Services, Inc. † 15,285 236,459 Oil States International, Inc. † 1,760 134,411 Parker Drilling Co. † 12,475 89,446 Patterson-UTI Energy, Inc. 5,075 101,399 Rowan Cos., Inc. † 1,535 46,557 Superior Energy Services † 2,030 57,733 TETRA Technologies, Inc. † 6,270 58,562 Unit Corp. † 2,365 109,736 Food and staples retail (0.3%) Nash Finch Co. 3,048 89,245 Food products (0.3%) Fresh Del Monte Produce, Inc. S 3,745 93,662 Health-care equipment and supplies (1.6%) Align Technology, Inc. † 5,800 137,605 Cyberonics, Inc. † S 2,250 75,375 Hill-Rom Holdings, Inc. 5,180 174,514 SurModics, Inc. † 7,183 105,303 Health-care providers and services (5.4%) Amedisys, Inc. † 14,186 154,769 AMN Healthcare Services, Inc. † S 16,839 74,597 Chemed Corp. S 3,845 196,902 Coventry Health Care, Inc. † S 4,790 145,472 Health Net, Inc. † 4,455 135,521 Healthways, Inc. † 24,115 165,429 Kindred Healthcare, Inc. † S 15,830 186,319 LifePoint Hospitals, Inc. † S 2,575 95,661 Molina Healthcare, Inc. † S 11,592 258,849 Omnicare, Inc. 5,291 182,275 Universal American Corp. † 8,045 102,252 Hotels, restaurants, and leisure (0.8%) Jack in the Box, Inc. † 3,090 64,581 Red Robin Gourmet Burgers, Inc. † S 5,575 154,428 Sonic Corp. † 4,730 31,833 Household durables (2.3%) CSS Industries, Inc. 2,365 47,111 Helen of Troy, Ltd. (Bermuda) † 8,264 253,705 Mohawk Industries, Inc. † 3,460 207,081 NVR, Inc. † 140 96,040 Whirlpool Corp. 2,515 119,337 Household products (0.3%) Church & Dwight Co., Inc. S 1,769 80,949 Insurance (4.2%) American Financial Group, Inc. 2,680 98,865 Amerisafe, Inc. † 1,622 37,712 Aspen Insurance Holdings, Ltd. S 2,531 67,072 Delphi Financial Group Class A 3,812 168,872 Endurance Specialty Holdings, Ltd. (Bermuda) 2,712 103,734 COMMON STOCKS (98.7%)* cont. Shares Value Insurance cont. Hanover Insurance Group, Inc. (The) 2,992 $104,570 HCC Insurance Holdings, Inc. 3,223 88,633 RenaissanceRe Holdings, Ltd. 1,530 113,786 Safety Insurance Group, Inc. 2,966 120,064 SeaBright Insurance Holdings, Inc. 4,304 32,926 Selective Insurance Group S 6,579 116,646 Stancorp Financial Group 3,066 112,676 Validus Holdings, Ltd. 1,911 60,197 W.R. Berkley Corp. S 3,530 121,397 Internet software and services (1.5%) IAC/InterActiveCorp. 4,545 193,617 Open Text Corp. (Canada) † 2,980 152,397 ValueClick, Inc. † S 8,870 144,492 IT Services (3.0%) Alliance Data Systems Corp. † S 2,030 210,795 Broadridge Financial Solutions, Inc. 3,395 76,557 CSG Systems International, Inc. † S 4,815 70,829 DST Systems, Inc. 3,410 155,223 Global Payments, Inc. 3,460 163,935 NeuStar, Inc. Class A † 7,715 263,622 Leisure equipment and products (0.9%) Hasbro, Inc. S 2,650 84,509 Jakks Pacific, Inc. S 1,958 27,627 Polaris Industries, Inc. S 3,070 171,859 Life sciences tools and services (1.1%) Bio-Rad Laboratories, Inc. Class A † 2,350 225,694 Parexel International Corp. † S 6,445 133,669 Machinery (5.8%) Actuant Corp. Class A 14,015 318,000 AGCO Corp. † 2,730 117,308 EnPro Industries, Inc. † S 3,660 120,707 Gardner Denver, Inc. 1,842 141,945 Harsco Corp. 2,975 61,226 Kennametal, Inc. S 4,500 164,340 Manitowoc Co., Inc. (The) S 15,040 138,218 Oshkosh Corp. † S 9,125 195,093 Terex Corp. † 5,370 72,549 WABCO Holdings, Inc. † 9,180 398,409 Woodward, Inc. 3,155 129,134 Media (0.9%) Clear Channel Outdoor Holdings, Inc. Class A † 4,000 50,200 Gannett Co., Inc. S 18,105 242,064 Metals and mining (2.3%) Cliffs Natural Resources, Inc. S 1,375 85,731 Coeur d’Alene Mines Corp. † 4,030 97,284 Compass Minerals International, Inc. 1,155 79,522 Reliance Steel & Aluminum Co. 2,804 136,527 Schnitzer Steel Industries, Inc. Class A 925 39,109 Steel Dynamics, Inc. 6,670 87,711 Walter Energy, Inc. 3,195 193,489 Multiline retail (1.0%) Dollar Tree, Inc. † 2,590 215,255 Saks, Inc. † S 10,013 97,627 6 Putnam VT Capital Opportunities Fund COMMON STOCKS (98.7%)* cont. Shares Value Multi-utilities (0.3%) Black Hills Corp. 3,270 $109,807 Oil, gas, and consumable fuels (3.5%) Alpha Natural Resources, Inc. † 6,186 126,380 Berry Petroleum Co. Class A 2,481 104,252 Cabot Oil & Gas Corp. Class A 1,580 119,922 Contango Oil & Gas Co. † 1,385 80,579 HollyFrontier Corp. 4,965 116,181 Petroleum Development Corp. † 2,104 73,871 Ship Finance International, Ltd. (Norway) S 4,724 44,122 SM Energy Co. 1,335 97,589 Stone Energy Corp. † 3,445 90,879 Swift Energy Co. † S 3,195 94,955 W&T Offshore, Inc. 3,485 73,917 Whiting Petroleum Corp. † 1,756 81,988 Paper and forest products (0.2%) Domtar Corp. (Canada) S 990 79,160 Personal products (0.6%) Inter Parfums, Inc. 12,360 192,322 Pharmaceuticals (2.9%) Endo Pharmaceuticals Holdings, Inc. † 4,799 165,709 Impax Laboratories, Inc. † 11,785 237,703 Medicis Pharmaceutical Corp. Class A S 8,197 272,550 Par Pharmaceutical Cos., Inc. † 7,892 258,305 Professional services (2.8%) Dun & Bradstreet Corp. (The) S 5,305 396,973 Heidrick & Struggles International, Inc. 4,005 86,268 IHS, Inc. Class A † 2,135 183,952 TrueBlue, Inc. † 16,659 231,227 Real estate investment trusts (REITs) (4.7%) DiamondRock Hospitality Co. 18,279 176,210 Entertainment Properties Trust S 1,024 44,759 Hospitality Properties Trust 9,035 207,624 Kimco Realty Corp. 3,490 56,678 LaSalle Hotel Properties S 7,295 176,612 LTC Properties, Inc. 3,591 110,818 Macerich Co. (The) 1,999 101,149 National Health Investors, Inc. 2,124 93,414 National Retail Properties, Inc. 3,189 84,126 Omega Healthcare Investors, Inc. S 7,343 142,087 Taubman Centers, Inc. S 2,775 172,328 Ventas, Inc. S 1,986 109,488 Real estate management and development (0.8%) Jones Lang LaSalle, Inc. 3,910 239,527 Road and rail (0.4%) Arkansas Best Corp. 4,764 91,802 Con-way, Inc. 1,340 39,074 Semiconductors and semiconductor equipment (4.8%) Cymer, Inc. † 1,690 84,094 Fairchild Semiconductor International, Inc. † 7,405 89,156 Intersil Corp. Class A 8,320 86,861 COMMON STOCKS (98.7%)* cont. Shares Value Semiconductors and semiconductor equipment cont. KLA-Tencor Corp. S 2,185 $105,426 Lam Research Corp. † 2,070 76,631 MKS Instruments, Inc. 4,250 118,235 Novellus Systems, Inc. † S 3,530 145,754 Omnivision Technologies, Inc. † S 10,295 125,959 PMC — Sierra, Inc. † 21,825 120,256 RF Micro Devices, Inc. † S 23,110 124,794 Silicon Laboratories, Inc. † S 3,020 131,128 Skyworks Solutions, Inc. † 11,455 185,800 Teradyne, Inc. † 9,525 129,826 Software (4.5%) ANSYS, Inc. † 3,265 187,019 Autodesk, Inc. † 3,790 114,951 Blackbaud, Inc. 5,070 140,439 FactSet Research Systems, Inc. 960 83,789 Fair Isaac Corp. S 4,285 153,574 Manhattan Associates, Inc. † 4,110 166,373 Progress Software Corp. † 5,015 97,040 Quest Software, Inc. † 4,930 91,698 Synopsys, Inc. † 5,737 156,046 TIBCO Software, Inc. † 5,325 127,321 Websense, Inc. † S 6,170 115,564 Specialty retail (3.3%) Aeropostale, Inc. † S 6,805 103,776 ANN, Inc. † 9,010 223,268 Buckle, Inc. (The) S 3,302 134,953 Cabela’s, Inc. † S 9,660 245,557 Cato Corp. (The) Class A 1,753 42,423 Jos. A. Bank Clothiers, Inc. † 4,757 231,951 Systemax, Inc. † S 3,667 60,175 Textiles, apparel, and luxury goods (1.3%) Jones Group, Inc. (The) 14,830 156,457 Kenneth Cole Productions, Inc. Class A † 5,245 55,545 Maidenform Brands, Inc. † 4,804 87,913 Perry Ellis International, Inc. † S 2,601 36,986 Wolverine World Wide, Inc. 2,268 80,832 Thrifts and mortgage finance (0.9%) Kaiser Federal Financial Group, Inc. 11,636 149,174 Provident New York Bancorp 22,839 151,651 Tobacco (0.3%) Universal Corp. 1,869 85,899 Trading companies and distributors (1.3%) Applied Industrial Technologies, Inc. 7,328 257,726 GATX Corp. 3,235 141,240 Total common stocks (cost $27,244,421) SHORT-TERM INVESTMENTS (20.9%)* Shares Value Putnam Cash Collateral Pool, LLC 0.14% d 6,217,039 $6,217,039 Putnam Money Market Liquidity Fund 0.05% e 411,321 411,321 Total short-term investments (cost $6,628,360) Total investments (cost $33,872,781) Putnam VT Capital Opportunities Fund 7 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through December 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $31,701,868. † Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 5 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. S Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $4,237,717 $— $— Consumer staples 606,482 — — Energy 2,304,209 — — Financials 6,913,500 179,443 — Health care 3,637,644 — — Industrials 5,296,297 — — Information technology 5,464,134 — — Materials 2,201,063 — — Utilities 461,512 — — Total common stocks — Short-term investments 411,321 6,217,039 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 8 Putnam VT Capital Opportunities Fund Statement of assets and liabilities 12/31/11 Assets Investment in securities, at value, including $6,007,823 of securities on loan (Note 1): Unaffiliated issuers (identified cost $27,244,421) $31,302,001 Affiliated issuers (identified cost $6,628,360) (Notes 1 and 5) 6,628,360 Dividends, interest and other receivables 38,014 Receivable for shares of the fund sold 56,374 Receivable for investments sold 12,245 Total assets Liabilities Payable for shares of the fund repurchased 16,545 Payable for compensation of Manager (Note 2) 6,832 Payable for investor servicing fees (Note 2) 2,556 Payable for custodian fees (Note 2) 17,441 Payable for Trustee compensation and expenses (Note 2) 31,457 Payable for administrative services (Note 2) 81 Payable for distribution fees (Note 2) 3,249 Collateral on securities loaned, at value (Note 1) 6,217,039 Other accrued expenses 39,926 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 6) $30,850,246 Undistributed net investment income (Note 1) 153,117 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (3,359,075) Net unrealized appreciation of investments 4,057,580 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $16,391,568 Number of shares outstanding 1,057,453 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $15.50 Computation of net asset value Class IB Net assets $15,310,300 Number of shares outstanding 994,663 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $15.39 The accompanying notes are an integral part of these financial statements. Putnam VT Capital Opportunities Fund 9 Statement of operations Year ended 12/31/11 Investment income Dividends (net of foreign tax of $987) $551,650 Interest (including interest income of $673 from investments in affi liated issuers) (Note 5) 782 Securities lending (Note 1) 17,974 Total investment income Expenses Compensation of Manager (Note 2) 231,575 Investor servicing fees (Note 2) 37,200 Custodian fees (Note 2) 29,622 Trustee compensation and expenses (Note 2) 2,682 Administrative services (Note 2) 1,121 Distribution fees — Class IB (Note 2) 43,239 Auditing 33,545 Other 22,805 Fees waived and reimbursed by Manager (Note 2) (16,250) Total expenses Expense reduction (Note 2) (1,545) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,072,368 Net realized gain on foreign currency transactions (Note 1) 3 Net unrealized depreciation of investments during the year (3,762,203) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/11 12/31/10 Increase (decrease) in net assets Operations: Net investment income $186,412 $105,954 Net realized gain on investments and foreign currency transactions 1,072,371 1,984,502 Net unrealized appreciation (depreciation) of investments (3,762,203) 5,634,626 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (68,327) (60,884) Class IB (23,095) (39,163) Increase in capital from settlement payments (Note 6) 40 — Increase (decrease) from capital share transactions (Note 4) (2,510,785) 2,847,699 Total increase (decrease) in net assets Net assets: Beginning of year 36,807,455 26,334,721 End of year (including undistributed net investment income of $153,117 and $77,116, respectively) The accompanying notes are an integral part of these financial statements. 10 Putnam VT Capital Opportunities F und Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/11 .10 e (1.06) (.06) — — f,g .94 h .63 e,h 35 12/31/10 .07 3.73 (.06) — — .93 .50 29 12/31/09 .06 3.95 (.09) — — .93 h .57 h 47 12/31/08 .09 (4.93) (.11) (.69) — f,i .98 h .74 h 97 12/31/07 .09 (1.52) (.03) (1.19) — .91 h .57 h 82 Class IB 12/31/11 .06 e (1.06) (.02) — — f,g 1.19 h .37 e,h 35 12/31/10 .03 3.72 (.04) — — 1.18 .24 29 12/31/09 .03 3.94 (.06) — — 1.18 h .33 h 47 12/31/08 .06 (4.89) (.07) (.69) — f,i 1.23 h .50 h 97 12/31/07 .05 (1.52) — (1.19) — 1.16 h .32 h 82 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). e Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class IA $0.06 0.34% Class IB 0.05 0.33 f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 6). h Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 12/31/11 0.04% 12/31/09 0.21 12/31/08 0.17 12/31/07 0.07 i Reflects a non-recurring reimbursement from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. Putnam VT Capital Opportunities Fund 11 Notes to financial statements 12/31/11 Note 1 — Significant accounting policies Putnam VT Capital Opportunities Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund’s objective is to seek long-term growth of capital. The fund invests mainly in common stocks (growth or value stocks or both) of small and midsize U.S. companies that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value that is lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that they believe will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through December 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be clas-sified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as signifi-cant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctua-tions, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Securities lending The fund may lend securities, through its agent, to quali-fied borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required 12 Putnam VT Capital Opportunities F und collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $6,007,823 and the fund received cash collateral of $6,217,039. E) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the inter-fund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. F) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. G) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2011, the fund had a capital loss carryover of $3,128,015 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $2,836,989 — $2,836,989 12/31/16 291,026 — 291,026 12/31/17 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. H) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions and nontaxable dividends. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $18,989 to decrease undistributed net investment income and $59 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $19,048. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $6,849,107 Unrealized depreciation (2,932,497) Net unrealized appreciation 3,916,610 Undistributed ordinary income 153,117 Capital loss carryforward (3,128,015) Cost for federal income tax purposes $34,013,751 I) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. J) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 55.2% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $16,250 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent Putnam VT Capital Opportunities F und 13 functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $11 under the expense offset arrangements and by $1,534 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $24, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $12,610,659 and $13,196,307, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/11 Year ended 12/31/10 Year ended 12/31/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 332,655 $5,694,992 491,834 $7,109,380 211,202 $3,529,087 238,634 $3,361,284 Shares issued in connection with reinvestment of distributions 3,785 68,327 4,327 60,884 1,286 23,095 2,795 39,163 336,440 5,763,319 496,161 7,170,264 212,488 3,552,182 241,429 3,400,447 Shares repurchased (413,183) (6,579,061) (291,977) (3,973,842) (318,759) (5,247,225) (278,185) (3,749,170) Net increase (decrease) Note 5 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $673 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $8,496,208 and $10,229,076, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6 — Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $31 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $9 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 7 — New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the fund’s financial statements. Note 8 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 14 Putnam VT Capital Opportunities F und Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Putnam VT Capital Opportunities F und 15 About the Trustees 16 Putnam VT Capital Opportunities Fund The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Officer, Treasurer and Vice President Compliance Liaison Since 2004 Since 2004 Director of Trustee Relations, Putnam Investments and PutnamManagement Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Judith Cohen (Born 1945) Since 2002 Vice President, Clerk and Assistant Treasurer Chief of Operations, Putnam Investments and Putnam Management Since 1993 Janet C. Smith (Born 1965) Michael Higgins (Born 1976) Vice President, Assistant Treasurer and Principal Accounting Officer Vice President, Senior Associate Treasurer and Assistant Clerk Since 2007 Since 2010 Director of Fund Administration Services, Putnam Investments and Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Putnam Management Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Chief Compliance Officer, Putnam Investments, Putnam Management, Since 2000 and Putnam Retail Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Putnam Management Director of Operational Compliance, Putnam Investments and Putnam Retail Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments and Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Putnam VT Capital Opportunities Fund 17 This page intentionally left blank. 18 Putnam VT Capital Opportunities Fund This page intentionally left blank. Putnam VT Capital Opportunities Fund 19 This page intentionally left blank. 20 Putnam VT Capital Opportunities Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP Putnam VT Capital Opportunities Fund 21 This report has been prepared for the shareholders H501 of Putnam VT Capital Opportunities Fund. 272249 2/12 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
